 

 

Case 2:18-cv-00333 Document 121-4 Filed on 05/17/21 in TXSD Page 1 of 2

DAVID BRADLEY

United States District Clerk
Southern District of Texas
1133 North Shoreline, RM. 208
Corpus Christi, Texas 78401

7 May, 2021

United States Courts
Southern District of Texas
FILED

MAY 17 2021

Nathan Ochsner, Clerk of Court

RE: In the Matter of FRED HOFFMAN v. JEFFERY RICHARDSON, et al.

Cause No. 2:18-CV-~333

Dear Clerk,

Please find enclosed PLAINTIFF'S MEMORANDUM IN RESPONSE TO DEFENDANT'S

MOTION FOR SUMMARY JUDGMENT WITH BRIEF IN SUPPORT, and all papers in support
of this filing. Please file this into the record in the above styled and ref-

erenced case number and please bring this RESPONSE to the Court's attention

once filed into the record, as timely filed. Enclosed you will find:

1) PLAINTIFF'S MEMORANDUM IN RESPONSE TO DEFENDANT'S MOTION FOR ...

2) EXHIBIT ZZ - PLAINTIFF'S DECLARATION IN OPPOSITION TO THE .....

3) EXHIBIT 15 - OMBUDSMAN COMPLAINT OVER RETALITORY & FALSIFIED...

' 4) EXHIBIT 16 - OMBUDSMAN COMPLAINT FOR CONFISCATION OF LEGAL BOOKS

I am at the mercy of the Unit mailroom, Unit Law Library, and the

office as to my getting them there, and the mercy of the Court's staff

U

32 pgs
34 pgs
10 pgs
12 pgs

-So Post

as to my

getting them filed timely and properly. Any assistance in this very time sens-

itive matter is greatly appreciated.

CC: FILE
and

Mr. Jonathan Pena

ENCLOSURES

 

Respectfully Submitted,

Fed

se

FRED HOFFMAN, ITT’, PRO SE

TDCJ# 1662898

Bill Clements Unit
9601 Spur 591
Amarillo, Texas 79107
2

ag

Document 121-4 Filed on 05/17/21 in TXSD F

 

 

 

 

[GpSe SL EID Sagye

f

SIC Wa AAS HgO// Ss i

LN)

Beg no a UEUSYIO UBYJEN

ICO? LT AV

. Gala
SBxXa! JO JOUISIG Waynog
SUMO Saws paunh

tetera
VSN / YSARTNOS = "ys 7 Bah

oe NA ede

3uo3:

SWxal AG AUXLSIG NaetinesS

 

 

 

Adel

 

Wialsi{ SalvisS VELLYA

 

|

9001.

2O Oe'Gl 41 0

"GG bZ6Z EELL 2826 GOL SOSG

I

2b0e-}0P8L XL NSD sndiog
g0¢ 31S
QA1€ SNITSYOHS N EEL1

# OONIMOVAL SdSN

 

‘OL
dIHs

be/LL/SO :-AVO AYSANAC G3L04adx4

 

 

 

 

Ranged UA l YW

 

 

SET Rag PO

vs 7 33 A3uOs

PON AIS

| Sbe / ene

 

roy wt bi ae
Sg pe EE Tattle ned cn nee mee

@AVG"E TVIN ALIWOd

 

OL-LOcOZLecosPr 5
LZ/eL/so

OZLEL :uUlBHO

ivd ADVLSOd SN

 

 

 

{F218

"ADINUAS TVLSOd
S31IVIS OZLINN

 

 

 

 

 

 

 

 

 

 

 

 

 
